 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

FIRST AMENDED AND RESTATED
EMPLOYMENT AGREEMENT




This FIRST AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is entered
into as of December 21, 2010 (the “Effective Date”) by and between TRACTOR
SUPPLY COMPANY, a Delaware corporation (the “Company”), and James F. Wright (the
“Executive”) and amends and restates that certain Employment Agreement dated as
of July 12, 2004, as amended.


W I T N E S S E T H:


WHEREAS, the Executive serves as the Chairman and Chief Executive Officer of the
Company; and


WHEREAS, the Company and the Executive wish to amend and restate the terms of
the Executive’s employment with the Company, the financial obligations of the
Company to the Executive and to specify certain rights, responsibilities and
duties of the Executive.


NOW, THEREFORE, based upon the premises set forth herein and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:


ARTICLE I.  RESPONSIBILITIES


The Executive shall serve as Chairman and Chief Executive Officer of the
Company, or such other executive position as the Executive shall approve,
performing duties commensurate with the position of Chairman and Chief Executive
Officer and such additional duties as the Board of Directors of the Company (the
“Board”) shall reasonably determine from time to time during the term of this
Agreement.  The Executive shall report directly to the Board.  The Executive
accepts employment upon the terms set forth in this Agreement and will perform
diligently to the best of his abilities those duties contemplated by this
Agreement in a manner that promotes the interests and goodwill of the
Company.  The Executive will faithfully devote his commercially reasonable
efforts and all his working time to and for the benefit of the Company.  The
Executive may devote reasonable time and attention to civic, charitable,
business or social organizations or speaking engagements so long as such
activities do not interfere with the performance of the Executive’s
responsibilities under this Agreement and provided the Executive shall not serve
as a director for more than two publicly traded companies in addition to serving
as a director of the Company.  The Executive agrees to serve, without any
additional compensation, as a director on the Board and the board of directors
of any subsidiary of the Company, and/or in one or more officer positions with
any subsidiary of the Company.  If the Executive’s employment is terminated for
any reason, whether such termination is voluntary or involuntary, the Executive
shall resign as a director of the Company (and any of its subsidiaries), such
resignation to be effective no later than the date of termination of the
Executive’s employment with the Company. The permanent place of employment of
the Executive shall be the corporate headquarters of the Company which shall be
located within thirty (30) miles of the metropolitan Nashville, Tennessee area.
The Executive shall not be required to relocate his place of employment outside
of such area at any time during the Term without his prior consent, which
consent may be withheld by the Executive for any reason he deems appropriate.
The Executive may be required to conduct reasonable travel in the course of the
performance of his duties on behalf of the Company.
 
ARTICLE II.  TERM


Subject to termination pursuant to Article IV hereof, the term of the
Executive’s employment by the Company pursuant to this Agreement (as the same
may be extended, the “Term”) shall terminate on December 31, 2014 unless
otherwise provided herein.
 
ARTICLE III.  COMPENSATION
Section 3.1 General Terms.



    (a) Base Salary.  The Company shall pay the Executive base salary at the
rate of $975,051 per annum (“Minimum Base Salary”), payable in accordance with
the Company’s ordinary payroll policies.  Executive’s base salary shall be
reviewed annually by the Compensation Committee of the Board and may be
increased in the sole discretion of the Board (such base salary, as the same may
be increased, is hereinafter referred to as the “Base Salary”); provided,
however that the Base Salary shall at no time during the Term be below the
Minimum Base Salary.  Any increases in Base Salary that are memorialized in the
minutes of the Board shall be incorporated herein by reference without further
action by the Executive or the Company.



    (b) Bonus.  The Executive shall be eligible to participate in such bonus
plans during the Term as the Compensation Committee may determine appropriate
for executive officers of the Company.
 
Section 3.2 Reimbursement.


It is acknowledged by the parties that the Executive, in connection with the
services to be performed by him pursuant to the terms of this Agreement, will be
required to make payments for travel, entertainment of business associates and
similar business related expenses.  The Company will reimburse the Executive for
all reasonable, documented expenses of types authorized by the Company and
incurred by the Executive in the performance of his duties hereunder.  The
Executive will comply with such budget limitations and approval and reporting
requirements with respect to expenses as the Company may establish from time to
time.
 
Section 3.3 Employee Benefits.

 

    (a) General.  During the Term, the Company shall provide the Executive with
employee and fringe benefits under any and all employee benefit plans and
programs which are from time to time generally made available to the executive
officers of the Company.  Nothing in this Agreement shall require the Company to
maintain such plans or programs nor prohibit the Company from terminating,
amending or modifying such plans and programs, as the Company, in its sole
direction, may deem advisable.  In all events, including but not limited to, the
funding, operation, management, participation, vesting, termination, amendment
or modification of such plans and programs, the rights and benefits of the
Executive shall be governed solely by the terms of the plans and programs, as
provided in such plans, programs or any contract or agreement related
thereto.  Nothing in this Agreement shall be deemed to amend or modify any such
plan or program.



    (b) Vacation Leave.  During the Term, the Executive shall be entitled to
paid vacation in accordance with the Company’s standard vacation policies for
its executive officers as may be in effect from time to time.


ARTICLE IV.  TERMINATION


The Executive’s employment by the Company pursuant to this Agreement shall not
be terminated prior to the end of the Term hereof except as set forth in this
Article IV.
 
Section 4.1 By Mutual Consent.


The Executive’s employment pursuant to this Agreement may be terminated at any
time by the mutual written agreement of the Company and the Executive.  In the
event that the Executive’s employment is terminated pursuant to this Section
4.1, the Executive shall receive Base Salary and benefits to be paid or provided
to the Executive under this Agreement through the Date of Termination (as
defined in Section 4.10 hereof) and any other unpaid benefits to which the
Executive is otherwise entitled under any plan, policy or program of the Company
(including any bonus plan) applicable to the Executive as of the Date of
Termination.
 
Section 4.2 Death.


The Executive’s employment pursuant to this Agreement shall be terminated upon
the death of the Executive, in which event the Executive’s spouse or heirs shall
receive, when the same would have been paid to the Executive, (i) all Base
Salary and benefits to be paid or provided to the Executive under this Agreement
through the Date of Termination, (ii) Executive’s earned (i.e. ‘banked’) but
unpaid bonus under the Company’s Long-Term Cash Plan (the “LTCP”) (payable in a
lump sum within 10 days following the Executive’s Date of Termination), and
(iii) any other unpaid benefits (including death benefits) to which he is
entitled under any other plan, policy or program of the Company applicable to
the Executive as of the Date of Termination.  In addition, the Executive shall
be fully vested in all then outstanding options to acquire stock of the Company,
and all then outstanding restricted shares of stock and restricted stock units
of the Company held by the Executive and any such options shall remain
exercisable until the earlier of (x) the first anniversary of the Date of
Termination and (y) the otherwise applicable normal expiration date of such
option.
 
Section 4.3 By Retirement.


The Executive’s employment pursuant to this Agreement may be terminated by
written notice by the Executive to the Company (“Notice of Retirement”) of
Executive’s Retirement (which for purposes of this Agreement shall be such time
as Executive shall be at least 55 years of age and have at least 12 years of
service with the Company).  In addition, the Board of Directors will consider a
request from the Executive for a termination pursuant to this Section 4.3 in the
event either the Executive or his current wife is diagnosed with a serious
illness before Executive is eligible for Retirement (as defined herein).  In the
event that the Executive’s employment is terminated pursuant to this Section
4.3, the Executive shall receive: (i) any unpaid Base Salary and benefits to be
paid or provided to the Executive under this Agreement through the Date of
Termination; (ii) an amount equal to Executive’s annual Base Salary, multiplied
by a fraction, the numerator of which is the number of calendar days from
commencement of the year in which Executive retires through the Executive’s
final workday for Company and the denominator of which is 365 (payable in a lump
sum on the thirtieth (30th) day following the effective date of Executive’s Date
of Termination), (iii) Executive’s earned (i.e.‘banked’) but unpaid bonus under
the LTCP (payable in a lump sum within 10 days following the Executive’s Date of
Termination), (iv) health insurance benefits substantially commensurate with the
Company’s standard health insurance benefits until the later of (a) the second
anniversary of the Executive’s Date of Termination or (b) such time as Executive
and his current wife both reach the age of 65, and (v) any other unpaid benefits
to which the Executive is otherwise entitled under any other plan, policy or
program of the Company (including any retirement plan) applicable to the
Executive as of the Date of Termination.  In addition, the Executive shall be
fully vested in all then outstanding options to acquire stock of the Company,
and all then outstanding restricted shares of stock and restricted stock units
of the Company held by the Executive and any such options shall remain
exercisable until the earlier of (x) the third anniversary of the Date of
Termination (except in the case of Executive’s death during such period, in
which event the options shall be exercisable until the earlier of the first
anniversary of the date of Executive’s death and the third anniversary of the
Date of Termination) and (y) the otherwise applicable normal expiration date of
such option.
 
Section 4.4 Disability.


The Executive’s employment pursuant to this Agreement may be terminated by
written notice to the Executive by the Company or to the Company by the
Executive (“Notice of Termination”) in the event that the Executive is unable,
as reasonably determined by the Board, to perform his regular duties and
responsibilities due to physical or mental illness which has lasted (or can
reasonably be expected to last) for a period of six (6) consecutive months.  In
the event the Executive’s employment is terminated pursuant to this Section 4.4,
the Executive shall be entitled to receive, when the same would have been paid
to the Executive, (i) any unpaid Base Salary and benefits to be paid or provided
to the Executive under this Agreement through the Date of Termination, (ii)
Executive’s earned (i.e. ‘banked’) but unpaid bonus under the LTCP (payable in a
lump sum, within 10 days following the Executive’s Date of Termination) and
(iii) any other unpaid benefits (including disability benefits) to which he is
otherwise entitled under any other plan, policy or program of the Company
applicable to the Executive as of the Date of Termination.  In addition, the
Executive shall be fully vested in all then outstanding options to acquire stock
of the Company, and all then outstanding restricted shares of stock and
restricted stock units of the Company held by the Executive and any such options
shall remain exercisable until the earlier of (x) the third anniversary of the
Date of Termination (except in the case of Executive’s death during such period,
in which event the options shall be exercisable until the earlier of the first
anniversary of the date of Executive’s death and the third anniversary of the
Date of Termination) and (y) the otherwise applicable normal expiration date of
such option.
 
Section 4.5 By the Company for Cause.


The Executive’s employment pursuant to this Agreement may be terminated by the
Company at any time by delivery of a Notice of Termination to the Executive upon
the occurrence of any of the following events (each of which shall constitute
“Cause” for termination):  (i) failure or refusal to carry out the lawful
directions of the Company, which are reasonably consistent with the
responsibilities of the Executive’s position; (ii) a material act of dishonesty
or disloyalty related to the business of the Company; (iii) conviction of a
felony, a lesser crime against the Company, or any crime involving dishonest
conduct; (iv) habitual or repeated misuse or habitual or repeated performance of
the Executive’s duties under the influence of alcohol or controlled substances;
or (v) any incident materially compromising the Executive’s reputation or
ability to represent the Company with the public or any act or omission by the
Executive that substantially impairs the Company’s business, good will or
reputation.  In the event the Executive’s employment is terminated pursuant to
this Section 4.5, the Executive shall be entitled to receive all Base Salary and
benefits to be paid or provided to the Executive under this Agreement through
the Date of Termination, and any other unpaid benefits to which he is otherwise
entitled under any plan, policy or program of the Company (not including any
bonus plan) applicable to the Executive as of the Date of Termination.
 
Section 4.6 By the Company Without Cause.
 
    The Executive’s employment pursuant to this Agreement may be terminated by
the Company upon thirty (30) days’ prior written notice without Cause by
delivery of a Notice of Termination to the Executive.  In the event that the
Executive’s employment is terminated pursuant to this Section 4.6 during the
Term, the Executive shall be entitled to receive: (i) Base Salary to be provided
to the Executive under this Agreement through the second anniversary of the Date
of Termination payable in accordance with the Company’s ordinary payroll
policies (whether or not the Term shall have expired during such period) with
such payments commencing on the first Company payroll period occurring after the
thirtieth (30th) day following the Executive’s Date of Termination; (ii) a lump
sum payment equal to his then-current year’s Base Salary (payable on the
thirtieth (30th) day following the Executive’s Date of Termination); (iii) bonus
equal to the aggregate bonus paid to the Executive pursuant to the Company’s
Cash Incentive Plan (“CIP”) for the two fiscal years immediately preceding the
Date of Termination (the “Bonus Amount”), such amount to be paid ratably over
the period in which Base Salary is paid under (i) above; (iv) health insurance
benefits substantially commensurate with the Company’s standard health insurance
benefits until the later of (a) the second anniversary of the Executive’s Date
of Termination or (b) such time that Executive and his current wife both reach
the age of 65; (v) Executive’s earned (i.e. ‘banked’) but unpaid bonus under the
LTCP; (vi) any other unpaid benefits to which the Executive is otherwise
entitled under any other plan, policy or program of the Company applicable to
the Executive as of the Date of Termination; and (vii) outplacement services
suitable to the Executive’s position not to exceed $50,000 in amount or for a
period exceeding the earlier of one year from the Date of Termination or the
first acceptance by the Executive of an offer of employment.  In addition, the
Executive shall be fully vested in all then outstanding options to acquire stock
of the Company, and all then outstanding restricted shares of stock and
restricted stock units of the Company held by the Executive and any such options
shall remain exercisable until the earlier of (x) the third anniversary of the
Date of Termination (except in the case of Executive’s death during such period,
in which event the options shall be exercisable until the earlier of the first
anniversary of the date of Executive’s death and the third anniversary of the
Date of Termination) and (y) the otherwise applicable normal expiration date of
such option (these rights together with the payments and benefits enumerated in
subsection (i) through (vii) above shall be referred to as the “Severance
Payments”).  As conditions precedent to receiving the Severance Payments
contemplated by this Section 4.6, (a) the Executive agrees to sign, at the time
of termination of his employment, a release in favor of the Company, its
directors and officers of any and all employment-law related claims, and (b) all
applicable revocation periods shall have ended prior to the scheduled receipt of
any Severance Payment.
 
Section 4.7 By the Executive for Good Reason.


The Executive’s employment pursuant to this Agreement may be terminated by the
Executive by written notice of his resignation (“Notice of Resignation”)
delivered within one (1) month after the occurrence of (i) the assignment to the
Executive of any duties materially inconsistent with the Executive’s status as a
senior executive officer of the Company or a substantial adverse alteration in
the nature or status of the Executive’s responsibilities; or (ii) a material
breach of this Agreement by the Company, in either case, that remains uncured by
the Company for a period of sixty (60) days (each of which shall constitute
“Good Reason” for resignation).  In the event that the Executive resigns for
Good Reason pursuant to this Section 4.7 during the Term, the Executive shall be
entitled to receive the Severance Payments as described in Section 4.6
above.  As conditions precedent to receiving the Severance Payments contemplated
by this Section 4.7, (a) the Executive agrees to sign, at the time of
termination of his employment, a release in favor of the Company, its directors
and officers of any and all employment-law related claims, and (b) all
applicable revocation periods shall have ended prior to the scheduled receipt of
any Severance Payment.
 
Section 4.8 By the Executive Without Good Reason.


The Executive’s employment pursuant to this Agreement may be terminated by the
Executive at any time by delivery of a Notice of Resignation to the Company.  In
the event that the Executive’s employment is terminated pursuant to this Section
4.8, the Executive shall receive Base Salary and benefits to be paid or provided
to the Executive under this Agreement through the Date of Termination and any
other unpaid benefits to which the Executive is otherwise entitled under any
plan, policy or program of the Company (not including any bonus or incentive
plan) applicable to the Executive as of the Date of Termination.
 
Section 4.9 By the Company or the Executive Following a Change in Control.


The parties acknowledge that they are subject to an Amended and Restated Change
in Control Agreement dated as of December 21, 2010 (the “Change in Control
Agreement”) and that such Change in Control Agreement shall remain in full force
and effect in accordance with its terms notwithstanding the execution and
delivery of this Agreement.  The Company and the Executive further acknowledge
and agree that in the event of the termination of the Executive’s employment for
any reason following a Change in Control (as defined in the Change in Control
Agreement) of the Company during the term of the Change in Control Agreement,
Executive shall be entitled to the greater of the payments and benefits that
Executive would be entitled to pursuant to the provisions of the Change in
Control Agreement or this Agreement in connection with a termination for a
substantially similar reason, determined on a benefit by benefit basis.
 
Section 4.10 Date of Termination.


The Executive’s Date of Termination shall be (i) if the Executive’s employment
is terminated pursuant to Section 4.1, the date mutually agreed to by the
Company and the Executive, (ii) if the Executive’s employment is terminated
pursuant to Section 4.2, the last day of the calendar month in which the
Executive’s death occurs, (iii) if the Executive’s employment is terminated
pursuant to Section 4.3, the date on which Notice of Retirement is given, (iv)
if the Executive’s employment is terminated pursuant to Section 4.4, the last
day of the calendar month in which a Notice of Termination is given, (v) if the
Executive’s employment is terminated pursuant to Section 4.5, the date on which
a Notice of Termination is given, (vi) if the Executive’s employment is
terminated pursuant to Section 4.6, thirty (30) days after the date of Notice of
Termination is given, (vii) if the Executive’s employment is terminated pursuant
to Section 4.7, sixty (60) days after the date of Notice of Resignation is given
and (viii) if the Executive’s employment is terminated pursuant to Section 4.8,
thirty (30) days after the date of Notice of Resignation is given.
 
Section 4.11 Offset; Termination of Obligation.


(a)           Notwithstanding anything contained in this Article IV to the
contrary, in the event the Company terminates the Executive’s employment
pursuant to Section 4.6 or the Executive terminates his employment pursuant to
Section 4.7 and the Executive accepts other employment or provides consulting,
advisory or other services during the period in which the Company is required to
make payments pursuant to Section 4.6 or Section 4.7, the Executive shall notify
the Company in writing that he has accepted such employment or agreed to provide
such consulting, advisory or other services and the terms of his employment or
engagement. To the extent permitted by Section 409A of the Code, the Company’s
obligation to make payments pursuant to Section 4.6 or Section 4.7 shall be
reduced dollar-for-dollar by the amount of compensation earned by the Executive
from such other employment or for providing such services during the period in
which the Company is required to make payments pursuant to Section 4.6 or
Section 4.7.
 
(b)           Notwithstanding anything contained in this Article IV to the
contrary, the Company’s obligation to make payments pursuant to Section 4.6 or
Section 4.7 shall immediately terminate in the event the Executive violates in
any material respect the provisions of Article V or Article VI of this
Agreement.


(c)           To the extent permitted by Section 409A of the Code, to the extent
that the full vesting of any stock option, share of restricted stock, or
restricted stock unit or the full exercisability of any stock option, provided
for herein should violate any law, rule or regulation of any governmental
authority or self-regulatory organization applicable to the Company, or to the
extent otherwise reasonably determined by the Company, the Company may, in lieu
of providing any vesting or exercisability rights herein cancel any or all of
the Executive’s outstanding unvested options in exchange for a lump sum payment,
in cash, equal to the excess of the fair market value of the shares of stock
underlying the unvested portion of such options on the Date of Termination over
the aggregate exercise price provided for in such stock options, and repurchase
any shares of unvested restricted stock at their fair market value as determined
by the closing sale price of the Company’s common stock on the Nasdaq National
Market on the Date of Termination.
 
Section 4.12 Section 409A.


(a) Notwithstanding anything herein to the contrary, to the maximum extent
permitted by applicable law, the Severance Payments to be made to the Executive
pursuant to Article IV shall be made in reliance upon Treasury Regulations
promulgated under Section 409A of the Code, including Section 1.409A-1(b)(9) of
the Treasury Regulations (including any exceptions from the application of
Section 409A thereunder) or Section 1.409A-1(b)(4) of the Treasury
Regulations.  For this purpose, each Severance Payment shall be considered a
separate and distinct payment for purposes of Section 409A of the
Code.  However, to the extent any such payments are treated as non-qualified
deferred compensation subject to Section 409A of the Code, then (a) no amount
shall be payable pursuant to this Article IV unless Executive’s termination of
employment constitutes a “separation from service” within the meaning of Section
1.409A-1(h) of the Treasury Regulations and (b) if Executive is deemed at the
time of his separation from service to be a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code, then to the extent delayed commencement of
any portion of the Severance Payments to which Executive is entitled under this
Agreement is required in order to avoid a prohibited distribution under Section
409A(a)(2)(B)(i) of the Code, such portion of Executive’s Severance Payments
shall not be provided to Executive prior to the earlier of (x) the expiration of
the six-month period measured from the date of the Executive’s “separation from
service” with the Company (as such term is defined in Section 1.409A-1(h) of the
Treasury Regulations) or (y) the date of Executive’s death.  Upon the earlier of
such dates, all payments deferred pursuant to this paragraph shall be paid in a
lump sum to the Executive, and any remaining payments due under the Agreement
shall be paid as otherwise provided herein.  The determination of whether the
Executive is a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of
the Code as of the time of his separation from service shall be made by the
Company in accordance with the terms of Section 409A of the Code and applicable
guidance thereunder (including without limitation Section 1.409A-1(i) of the
Treasury Regulations and any successor provision thereto).


(b)           All reimbursements and in-kind benefits described in this
Agreement shall be made within the time periods set forth in Treasury Reg. §
1.409A-3(i)(1)(iv) to the extent applicable.  The amount of expenses eligible
for reimbursement, and the in-kind benefits provided, during any year pursuant
to this Agreement shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided in any other year.


(c)           Notwithstanding any other provision to the contrary, in no event
shall any payment under this Agreement that constitutes “deferred compensation”
for purposes of Section 409A of the Code and the Treasury Regulations
promulgated thereunder be subject to offset by any other amount unless otherwise
permitted by Section 409A of the Code.
 
(d)           For the avoidance of doubt, the parties acknowledge that the
amount of any Company-paid premiums for the health insurance benefits provided
pursuant to this Article IV shall be taxable to the Executive and included in
the Executive’s gross income, and that none of the amounts payable hereunder are
intended to reimburse Executive for any income taxes payable with respect to
such income.
 
 
ARTICLE V.  COVENANTS OF THE EXECUTIVE
Section 5.1 Definitions.


(a) “Company Property” means all records, data, files, manuals, memoranda,
documents, supplies, computer materials, equipment, inventory and other
materials that have been created, used or obtained by the Company, including but
not limited to pagers, databases, security cards and badges, insurance cards,
keys, computer manuals, company or employee manuals, credit cards, computers,
laptops, printers, fax machines, cellular and landline phones, and copiers, as
well as Confidential and Proprietary Information and Technology and all business
revenues and fees produced or transacted through the efforts of the Company.


(b) “Confidential and Proprietary Information” means all information, not
generally known to the public, that relates to the business, technology, manner
of operation, subscribers, customers, finances, employees, plans, proposals or
practices of the Company or of any third parties doing business with the
Company, and includes, without limitation, the identities of and other
information regarding the Company’s subscribers, customers and prospects,
supplier lists, employee information, business plans and proposals, software
programs, marketing plans and proposals, technical plans and proposals, research
and development, budgets and projections, nonpublic financial information, all
other information the Company designates as “confidential,” and all other
information and matters not generally known to the public. Excluded from the
definition of Confidential and Proprietary Information is information (A) that
is or becomes part of the public domain, other than through the breach of this
Agreement by the Executive or (B) regarding the Company’s business or industry
properly acquired by the Executive in the course of his career as an executive
in the Company’s industry and independent of his employment by the Company.  For
this purpose, information known or available generally within the trade or
industry of the Company or any subsidiary of the Company shall be deemed to be
known to the public.


(c) “Disparage the Company” means, except in the good faith performance of the
Executive’s duties, conduct by which he criticizes, denigrates or otherwise
speaks adversely, or discloses negative information about, the operations,
management or performance of the Company, an affiliate of the Company, or about
any director, officer, employee or agent of any of the above.


(d) “Solicitation” means (A) the direct or indirect solicitation of, inducement
of, or attempt to induce, any employees, agents, or consultants of the Company
or any of its subsidiaries to leave the employ of, or stop providing services
to, the Company or such subsidiary; (B) the direct or indirect offering or
aiding another to offer employment to, or interfere or attempt to interfere
with, the Company’s or such subsidiary’s relationship with any employees or
consultants of the Company or such subsidiary; or (C) the direct or indirect
solicitation, or assistance to any entity or person in solicitation of, any
subscribers or customers of the Company to discontinue doing business with the
Company.


(e) “Technology” means all inventions, discoveries, designs, developments,
improvements, copyrightable materials, trade secrets, new concepts, new ideas
and expressions of ideas, (including computer programs and software), which
relate to the Company’s present or prospective businesses or have been created
using Company property, Confidential or Proprietary Information of the Company,
the advice or help of other Company employees, independent contractors or other
third parties, or other resources of the Company.  The Executive understands and
agrees that this definition of “Technology” applies even if a patent or
copyright cannot be issued or claimed, and even if the Company does not intend
to exploit, work or develop the Technology.
 
Section 5.2 Nondisclosure of Confidential and Proprietary Information.


The Executive understands and agrees that Confidential and Proprietary
Information will be considered the trade secrets of the Company and will be
entitled to all protections given by law to trade secrets and that the
provisions of this Agreement apply to every form in which Confidential and
Proprietary Information exists, including, without limitation, written or
printed information, films, tapes, computer disks or data, or any other form of
memory device, media or method by which information is stored or
maintained.  The Executive acknowledges that in the course of employment with
the Company, he has received and may receive Confidential and Proprietary
Information of the Company.  The Executive further acknowledges that
Confidential and Proprietary Information is a valuable, unique and special asset
belonging to the Company.  For these reasons, and except as otherwise directed
by the Company, the Executive agrees, during his employment, and at all times
after the termination of his employment with the Company, that he will not
disclose or disseminate to anyone outside the Company, nor use for any purpose
other than his work for the Company, nor assist anyone else in any such
disclosure or use of, any Confidential or Proprietary Information of the
Company.


The Executive further agrees, during his employment and for a period of two (2)
years after his employment terminates, that he will not engage in any activities
or accept any employment or work assignment that would compromise the
confidentiality, or result in the direct or indirect disclosure or use, of any
Confidential and Proprietary Information of the Company.
 
Section 5.3 Company Technology/Assignment of Inventions.


The Executive recognizes and agrees that all present and future Technology,
whether conceived, developed or reduced to practice during his employment by
others or by himself, solely or jointly, is and will become the property of the
Company.  To the extent permitted under the U.S. Copyright Act (17 U.S.C. § 101
et seq.) and any successor statute thereto, the Executive agrees that any
copyrightable materials that he has created or creates during his employment
that directly relate to the Company’s then current or anticipated business,
operations or plans will constitute “works made for hire,” and the ownership of
such materials will vest in the Company at the time they are created.  The
Executive agrees to assign and does hereby assign to the Company (or any person
or entity designated by the Company) all his rights, title and interests in and
to all Technology and all related patents, patent applications, copyrights and
copyright applications.  The Executive further agrees, both while employed by
the Company and at the time his employment with the Company is terminated, to
disclose promptly to the Company all Technology that has been made or conceived
by him while employed by the Company.  Both during and at all times after his
employment with the Company is terminated, the Executive will, upon request,
assist the Company to protect the Company’s ownership of Technology and to
obtain and protect any and all patents and copyrights covering any
Technology.  To this end, the Executive agrees to sign all papers, including,
without limitation, copyright applications, patent applications, declarations,
oaths, formal assignments, assignment of priority rights, and powers of attorney
that the Company may deem necessary or desirable in order to protect its rights
and interests in any Technology.


The Executive understands that his obligation to assign will not apply to any
Technology that he develops or developed entirely on his own time without using
the Company’s equipment, supplies, facilities, or Confidential and Proprietary
Information, unless the Technology (a) relates at the time of conception or
reduction to practice directly to the Company’s business or actual or
demonstrably anticipated research or development of the Company, or (b) results
from any work performed by him for the Company.
 
Section 5.4 Company Property.


The Executive agrees to preserve, use and hold Company Property, which is and
remains the property of the Company, only for the benefit of the Company to
carry out the Company’s business.  The Executive agrees that, on or before the
day on which his employment with the Company is terminated, he will deliver or
return to the Company all the Company Property, including all copies of the
Company Property, in his possession or control.  The Executive further agrees
not to use any computer access code or password belonging to the Company and not
to access any computer or database in the possession or control of the Company
after his employment with the Company is terminated.
 
Section5.5 Nondisparagement.


During the Term and thereafter, the Executive will not Disparage the
Company.  This Section 5.5 shall not be deemed breached unless the violation is
willful, with the intent to damage, in a public forum or intended to become
public, and is of a material nature.


ARTICLE VI.  NONCOMPETITION AND NONSOLICITATION

Section 6.1 Noncompetition.


In consideration for the benefits the Executive is receiving hereunder, the
Executive hereby acknowledges, and for other good and valuable consideration,
agrees that during the Executive’s employment and for two (2) years following
the termination of his employment, and without the prior written consent of the
Company, the Executive will not, in any manner, serve in a senior management
position for a business with annual sales in excess of $500,000 per annum that
operates a group of retail farm and ranch stores in the United States focused on
supplying the lifestyle needs of recreation farmers and ranchers (a “Company
Competitor”) or be associated with or a consultant to, any entity that (i) is a
Company Competitor, or (ii) will inevitably result in the disclosure or use of
Confidential and Proprietary Information.
 
Section 6.2 Nonsolicitation.


During the Executive’s employment and for two (2) years following the
termination of his employment, he will not engage in any Solicitation, provided
that Solicitation will not be considered to have occurred by the general
advertising for hiring of employees by entities with which the Executive is
associated, as long as he does not directly or indirectly induce employees to
leave the Company.

Section 6.3 Remedies.


The Executive acknowledges and agrees that the violation of the covenants in
this Article VI would cause irreparable injury to the Company and that the
remedy at law for any violation or threatened violation would be inadequate and
that the Company shall be entitled to seek temporary and permanent injunctive
relief or other equitable relief without the necessity of proving actual
damages.  The Executive represents that enforcement of a remedy by way of
injunction will not prevent him from earning a livelihood.  The Executive
further represents and admits that time periods contained in this Article VI are
reasonably necessary to protect the interest of the Company and would not
unfairly or unreasonably restrict the Executive.  Such relief shall be in
addition to any other remedies available to the Company, including specifically
without intending any limitation, the recovery of damages.
 
Section 6.4 Reformation and Severance.


If a judicial determination is made that any of the provisions of the
restrictions contained in this Article VI constitute an unreasonable or
otherwise unenforceable restriction against the Executive, it shall be rendered
void only to the extent that such judicial determination finds such provisions
to be unreasonable or otherwise unenforceable.  In this regard, the parties
hereby agree that any judicial authority construing this Agreement shall be
empowered to sever any portion of the prohibited business activity from the
coverage of this restriction and to apply the restriction to the remaining
portion of the business activities not so severed by such judicial authority.


ARTICLE VII.  ARBITRATION


Section 7.1 Scope.  The Company and the Executive acknowledge and agree that any
claim or controversy arising out of or relating to Article IV of this Agreement
shall be settled by nonbinding arbitration in Nashville, Tennessee, in
accordance with the National Rules of the American Arbitration Association for
the Resolution of Employment Disputes in effect on the date of the event giving
rise to the claim or controversy.  The Company and the Executive further
acknowledge and agree that either party must request arbitration of any claim or
controversy within ninety (90) days of the date of the event giving rise to the
claim or controversy by giving written notice of the party’s request for
arbitration.  Failure to give notice of any claim or controversy within ninety
(90) days of the event giving rise to the claim or controversy shall constitute
waiver of the claim or controversy.


Section 7.2 Procedures.  All claims or controversies subject to arbitration
shall be submitted to arbitration within six months from the date that a written
notice of request for arbitration is effective.  All claims or controversies
shall be resolved by a panel of three arbitrators who are licensed to practice
law in the State of Tennessee and who are experienced in the arbitration of
employment disputes.  These arbitrators shall be selected in accordance with the
National Rules of the American Arbitration Association for the Resolution of
Employment Disputes in effect at the time the claim or controversy arises.  The
arbitrators shall issue a written decision with respect to all claims or
controversies within 30 days from the date the claims or controversies are
submitted to arbitration.  The parties shall be entitled to be represented by
legal counsel at any arbitration proceedings.  The Executive and the Company
acknowledge and agree that the prevailing party in such arbitration will bear
the cost of the arbitration proceeding, and each party shall be responsible for
paying its own attorneys’ fees, if any, unless the arbitrators determine
otherwise.


Section 7.3 Enforcement.  The Company and the Executive acknowledge and agree
that the arbitration provisions in this Agreement may be specifically enforced
by either party, and that submission to arbitration proceedings may be compelled
by any court of competent jurisdiction.  The Company and the Executive further
acknowledge and agree that the decision of the arbitrators may be specifically
enforced by either party in any court of competent jurisdiction.


Section 7.4 Limitations.  Notwithstanding the arbitration provisions set forth
herein, Employee and the Company acknowledge and agree that nothing in this
Agreement shall be construed to require the arbitration of any claim or
controversy arising under Articles V or VI of this Agreement.  These provisions
shall be enforceable by any court of competent jurisdiction and shall not be
subject to arbitration except by mutual written consent of the parties signed
after the dispute arises, any such consent, and the terms and conditions
thereof, then becoming binding on the parties.  The Executive and the Company
further acknowledge and agree that nothing in this Agreement shall be construed
to require arbitration of any claim for workers’ compensation or unemployment
compensation.


ARTICLE VIII.  GENERAL TERMS
Section 8.1 Notices.


All notices and other communications hereunder will be in writing or by written
telecommunication, and will be deemed to have been duly given if delivered
personally or if sent by overnight courier or by written telecommunication, to
the relevant address set forth below, or to such other address as the recipient
of such notice or communication will have specified to the other party hereto in
accordance with this Section 8.1:


If to the Company, to:


Tractor Supply Company
200 Powell Place
Brentwood, Tennessee  37027
Attention:  General Counsel
 
 
If to the Executive, to:


James F. Wright
 
 
 
Section 8.2 Withholding.


All payments required to be made by the Company under this Agreement to the
Executive will be subject to the withholding of such amounts, if any, relating
to federal, state and local taxes as may be required by law.
 
Section 8.3 Entire Agreement; Modification.


This Agreement and the Change in Control Agreement constitute the complete and
entire agreement between the parties with respect to the subject matter hereof
and supersede all prior agreements between the parties.  The parties have
executed this Agreement based upon the express terms and provisions set forth
herein and have not relied on any communications or representations, oral or
written, which are not set forth in this Agreement.
 
Section 8.4 Amendment.


The covenants or provisions of this Agreement may not be modified by an
subsequent agreement unless the modifying agreement:  (i) is in writing; (ii)
contains an express provision referencing this Agreement; (iii) is signed and
executed on behalf of the Company by an officer of the Company other than the
Executive; (iv) is approved by resolution of the Board; (v) is signed by the
Executive; and (vi) to the extent applicable, complies with Section 409A of the
Code.
 
Section 8.5 Legal Consultation.


Both parties have been accorded a reasonable opportunity to review this
Agreement with legal counsel prior to executing this Agreement.
 
Section 8.6 Choice of Law.


This Agreement and the performance hereof will be construed and governed in
accordance with the laws of the State of Delaware, without regard to its choice
of law principles.
 
Section 8.7 Successors and Assigns.


(a)           The obligations, duties and responsibilities of the Executive
under this Agreement are personal and shall not be assignable.  In the event of
the Executive’s death or disability, this Agreement shall be enforceable by the
Executive’s estate, executors or legal representatives.


(b)           In addition to any obligations imposed by law upon any successor
to the Company, the Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company to expressly assume
and agree to perform this Agreement in accordance with its terms.  Failure of
the Company to obtain such assumption and agreement prior to or upon the
effectiveness of any such succession shall constitute a material breach of this
Agreement.  If the Company successfully obtains such assumption and agreement
prior to or upon the effectiveness of any such succession and the successor
extends an offer of employment to the Executive, any termination of the
Executive’s employment with the Company incident to such succession shall be
ignored for purposes of this Agreement, to the extent consistent with Section
409A of the Code.
 
Section 8.8 Waiver of Provisions.


Any waiver of any terms and conditions hereof must be in writing and signed by
the parties hereto.  The waiver of any of the terms and conditions of this
Agreement shall not be construed as a waiver of any subsequent breach of the
same or any other terms and conditions hereof.
 
Section 8.9 Severability.


The provisions of this Agreement shall be deemed severable, and if any portion
shall be held invalid, illegal or enforceable for any reason, the remainder of
this Agreement shall be effective and binding upon the parties provided that the
substance of the economic relationship created by this Agreement remains
materially unchanged.
.
Section 8.10 Remedies.


The parties hereto acknowledge and agree that upon any breach by the Executive
of his obligations under Article V hereof, the Company will have no adequate
remedy at law, and accordingly will be entitled to seek specific performance and
other appropriate injunctive and equitable relief.  No remedy set forth in this
Agreement or otherwise conferred upon or reserved to any party shall be
considered exclusive of any other remedy available to any party, but the same
shall be distinct, separate and cumulative and may be exercised from time to
time as often as occasion may arise or as may be deemed expedient.
 
Section 8.11 Counterparts.


This Agreement may be executed in multiple counterparts, each of which will be
deemed an original, and all of which together will constitute one and the same
instrument.
 
Section 8.12 Compliance with Section 409A.  The parties acknowledge and agree
that, to the extent applicable, this Agreement shall be interpreted in
accordance with, and the parties agree to use their best efforts to achieve
timely compliance with, Section 409A of the Code and the Treasury Regulations
and other interpretive guidance issued thereunder, including without limitation
any such regulations or other guidance that may be issued after the Effective
Date. Notwithstanding any provision of this Agreement to the contrary, in the
event that the Company determines that any compensation or benefits payable or
provided under this Agreement may be subject to Section 409A of the Code, the
Company may, with the consent of the Executive, adopt such limited amendments to
this Agreement and appropriate policies and procedures, including amendments and
policies with retroactive effect, that the Company reasonably determines are
necessary or appropriate to (i) exempt the compensation and benefits payable
under this Agreement from Section 409A of the Code and/or preserve the intended
tax treatment of the compensation and benefits provided with respect to this
Agreement or (ii) comply with the requirements of Section 409A of the Code.  By
accepting this agreement, Executive hereby agrees and acknowledges that the
Company makes no representations with respect to the application of  Section
409A of the Code to any tax, economic, or legal consequences of any payments
payable to Executive hereunder (including, without limitation, payments pursuant
to Article IV above) and, by the acceptance of this Agreement, Executive agree
to accept the potential application of Section 409A of the Code to the tax and
legal consequences of payments payable to Employee hereunder (including, without
limitation, payments pursuant to Article IV above).


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company and the Executive have caused this Agreement to
be executed on the Effective Date.




EXECUTIVE:


 
/s/ James F. Wright
    James F. Wright




COMPANY:


TRACTOR SUPPLY COMPANY




By: /s/ Benjamin F. Parrish, Jr.
Its: Senior Vice President and General Counsel




 
 

                                                               








 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------